DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species VI, Figures 14-18, claims 1, 33, 35, 37, 39 and 41, in the reply filed on 06 December 2021 is acknowledged.
Claims 2-32, 34, 36, 38, 40 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 December 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 33, 35, 37, 39, 41 and 43 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ryvkin (DE 10 2007 037 504).
Regarding claim 1, Ryvkin discloses a locating structure (see Fig. 9), comprising: 
a fixture, comprising a body (23 and 25) and a fastener (8, see Fig. 1 for example), the fastener being movably provided at the body (see Fig. 9), the body configured to assemble with a first object (30), the fastener configured to fasteningly connect to a second object (20) or be removed from the second object; and 
a driving member (1, 2, 3, 11, and 15, see Fig. 1 for example) movably assembled with the body, the driving member configured to drive the fastener to limit the fastener at a locked position (see Fig. 9) for fasteningly connecting the first object to the second object (see Fig. 9), or the driving member configured to drive the fastener to locate the fastener at an unlocked position for separately removing the first object from the second object.
Regarding claim 33, Ryvkin discloses a locating structure wherein the body (23 and 25) comprises a guiding portion (see A in annotated Figure 11 below) on each of two sides of an outer periphery thereof, and the guiding portions are configured to perform guiding on an inner side of the driving member (see Figs. 9-10).

    PNG
    media_image1.png
    580
    322
    media_image1.png
    Greyscale

Regarding claim 35, Ryvkin discloses a locating structure wherein the body (23 and 25) comprises a blocking portion (see A in annotated Figure 11 above) on an outer periphery of a top end thereof, and the blocking portion is configured to perform blocking and limiting on an inner side of the driving member (see Figs. 9-10).
Regarding claim 37, Ryvkin discloses a locating structure wherein the driving member (1, 2, 3, 11, and 15) comprises a sliding seat (1), an impelling portion (15), at least one sliding portion (B in annotated Figure 10 below) and at least one locating portion (C in annotated Figure 10 below); the impelling portion is provided at one end of the sliding seat (see Fig. 9), the sliding portion is provided on an inner side of the sliding seat (see Fig. 10), and the locating portion is provided on an inner side of the sliding seat (see Fig. 10).

    PNG
    media_image2.png
    449
    844
    media_image2.png
    Greyscale

Regarding claim 39, Ryvkin discloses a locating structure wherein the body (23 and 25) is movably provided in the sliding seat (1), the impelling portion (15) is connected to an end surface of the fastener (8) and is accordingly capable of moving the sliding seat to enable the sliding portion to perform guiding on an outer periphery of the body (see NOTE 1 below), and the impelling portion drives the fastener and forms limitation by the locating portion and an outer side of the body so as to locate the fastener at the locked position, or the impelling portion moves away the fastener to disengage the locating portion (C in annotated Figure 10 above) from the body so as to locate the fastener at the unlocked position (see NOTE 2 below).
NOTE 1: The impelling portion 15 engages the fastener 8, which engages the sliding seat 1, and therefore the impelling portion is capable of causing movement of the sliding seat. Further, it is understood that the sliding portion performs guiding on the body.
NOTE 2: Fig. 3 is an example of the unlocked position when the impelling portion moves away from the fastener.
Regarding claim 41, Ryvkin discloses a locating structure wherein the impelling portion (15) comprises a fitting connecting portion (tip of fastener 15) on a bottom surface thereof, and the fitting connecting portion is capable of fitting into an end surface of the fastener (8, see NOTE below).
NOTE: Ryvkin shows that the fastener 8 can have a notch for the impelling portion 15 to be inserted within, in Fig. 1. It is understood that the embodiment of Fig. 9 varies from Fig. 1 only by having a varying shaft member 23 and pin 25. Therefore, the fastener of the Fig. 9 embodiment is understood to also have the notch for accepting the impelling portion 15. Accordingly, a bottom surface of the impelling portion is capable of fitting into an end surface of the fastener.
Regarding claim 43, Ryvkin discloses a locating structure, comprising: 
a fixture (see Fig. 9), comprising a body (23 and 25) and a fastener (8), the fastener being movably provided at the body (see Fig. 1), the body configured to assemble with a first object (30), the fastener configured to fasteningly connect to a second object (20) or be removed from the second object; and 
a locating member (1), movably assembled with the body (see Figs. 9-10), the locating member configured to press against (see Fig. 9) or drive the fastener to limit the fastener at a located position for fasteningly connecting the first object to the second object (see Fig. 9), or the locating member configured to move away from the fastener to locate the fastener at a locating-released position for separately removing the first object from the second object.
Response to Arguments
Applicant’s arguments with respect to claims 1, 33, 35, 37, 39 and 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619